Case 1:18-cr-00146-JFK Document 89-3 Filed 04/09/19 Page 1of4

Boal et 2214

bb
IY
H

a he. | Honovalel 3, eye ie

| ; .
. | Be a th ve Yo honer. | hope thal Poe.
| [pfs Cas y ser ra the pest ( Je health ark Spircts. oy
ene i Veer Lxraves od il oe ve
iererce tp. ie. Cofackerden’t Vernon = neler” ne oe :
| | Sehecled. la ae, Ferra Font Biri ne
A cal thee Cor of 2AS LAOS A lates ack) a sae
P a y | Che ewe
rte, Cured caterers eS. ay Ovy CEE IS ONCE NV
Le lt & Ups one agers and rainy erionone\ omrdalen
Ot he. Gr of Nau en ta the heart =e ledters te
BG gig ane We, ak Ab siete
| iL: \\ nad headed locen Wt A / ‘ph
a Wee Cre x proud Nos Ope ‘ook is nae and the
Dyes Le Chote a » ck & ther o\|
ie a ee | eipencnce vow ebb. Cours duer he
i marti a a\\| wee WD Cuesta \vas Desdsect ¢
| | La a ens folate oe er WJ an, worth
yen a ¢ xy ric, een Voor tone y wdodld pick Hau
| 1 Coord roar) er the, Loar Xo. yerdMe we y Court sel
yuo a stern no piebshtt athiude ips me
| Cases, Yow davwus rede re ond Cofdetendent®s \
| | Me "0 ac we Gah chen AG : walests te Un.
| ous. Usass EES Sina

  

   

é
\

Are pe Sou. the.

 
Case 1:18-cr-00146-JFK Document 89-3 Filed 04/09/19 Page 2 of 4

- Node spi voit he Wehest \erel of Wid
Hh, aades, saith Ht the. Shs pies

Agen rtiaehien,acd 4 aPenhen 33
honeebls Sex,

| detea\ Aeun te the leash. jen a 1 Co .

 
 
     
  
 
     
  

 

  
    

 

ener ae the Sentenced
yA

   

Geaee. rte 3 Ae Nhe. Yee DQ ohion Hed

WL ma 6% Ukeh Meade the ALMenc
ved b re abler Showed Aye

Share a. Vere An Cook, the. we

( Foel le. Gs weal sa rt4. F ale :

     
 
 
  
 
 

i Ta ede the AlCrence., WEE \.

— womita. Xe Henle yeu. tone. Anse € Be : ey Jit Magee Se
_ Hh | le cx Ashe end arta) Senlenan | 4. we ~ if |
! hey eteant th?’ work... bee, makes Wp

ae, Keaor) woth vat loging O81 OM (fhe 10
april» De el Yewe. thes ies the 4 aC us

e apse) Vernon Lal ker. Wacn. will... Conclude
a8. Ura. OU... CESE.. Le. and Nobu area Ws

 

  
  

 
Case 1:18-cr-00146-JFK Document 89-3 Filed 04/09/19 Page 3 of 4

nn Mie é and at OY Chaghen ur lon ley as ow lengus
! j Wes, Sentenced Wn. fn rear & ho te fd oth Jn capone
| and Lavan vcs. Sey enreaas QO Ble eras ASD Me beegeee eh
; | betore Aenience Vernon “auc lnmac a uden ve
i Cork» Knorr Nreck {evo Vis Caan VVEMON Ldold.
ere be here 16 ok uae G rie and the Sek Hel
ies 1 4 hued Wn Ae and “he leat, Vek He cna (al
wos wa Fs CO nen Dina aller: 1 Orne
an Cok Hreb i hed been dened dtemtdbty J
| [denied nie ace on lop f Phe. mek Use ena
LS - ah Vehected a , eats ron (ns <a Bes OOO Sa hee
ere \ GQ \er apgerction Li Brew, si -~) ara Vern On Gne
| Pevon never Loa. ‘Ox here iC ib Lesh & ete and it
| Station, ond EEN a Mb 4 hoe: wm i jgnticten 6
LZ er be Comareack a Cnet pes at Vhe Anete’ Lere
: honest 4 te ce | one\ (asks, nether oe ree]
i Nee ald woth rte, bath o P then hed
i nak a iy Vernon Once Ne Spent ee rien *
i AC Ww he pest box he Wes Cra OV en 3 pe
| hw Sm and wd “a woe} Uno S hie]
oon Me pect fr ie 14. God ms Canin Tavor
| usno es Neuer Deen WwW NO rea mee nm hs WG

pectin coenennne cen gpertaa dt

sen ree rane iti see AE SS EEE

ea

 

 

 

 

 

 

 

ct ———

  

Vesa : Zak Seton) Sak Weed onda +1 : pe Orin
antinad a secs look Sa Men le in the
HA A oor need Love, leo upste Cd ES \aaak BNA oe
OV IT

OMEN its CHE concdk | exp aii all Hn -“~
ion iS 45 ic Wd wt nas es SN Shavd
Case 1:18-cr-00146-JFK Document 89-3 Filed 04/09/19 Page 4 of 4

|
; 5 Wy | . wet) ; j
. Verner nA walter She same \Venie ce. that. Yoo Snosed
f lS
, Vie @&

 

re, and ratory Ua \ Ver _ anid oe
sphere Ee Ayal are - \s Ea \ Foe. LADS made «
me by Le Need, ye UBS oe Sy

Cktaes aS ss bac
eee wns ¢ OS ek. cant

CORE. ote Verner wal | anes a:

“pace ret be Ons Lite and Bon Sad A

  

how i meee t wiant te tale. tas ete. bes Ge aN
idhenk the. e% 1 & aking the shHfe out to yrad ot

| leer anda} nege Mack i, ), bee alae incanUrercae dL

| Car im a JO"

He
id
it

vadepe

 

sve repeeanennta uae ene seba? ade 13

 

 

 
